COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                    §
 KENNETH R. LYLE and LINDA L.
 MORRISON, Individually and as Trustee of           §                No. 08-19-00216-CV
 the RUTH MARY LOCKE BARD TRUST,
                                                    §                  Appeal from the
                               Appellants,
                                                    §             83rd Judicial District Court
 v.
                                                    §              of Pecos County, Texas
 MIDWAY SOLAR, LLC, GARY D.
 DRGAC, ET AL.,                                     §               (TC# P-7991-83-CV)

                               Appellees.           §


                                             JUDGMENT

       The Court has considered this cause on the record and concludes that the trial court did not

err in granting summary judgment on Appellants’ claims for trespass and breach of contract, but

should have made its dismissal without prejudice. As the judgment of this Court, we therefore

reform the dismissal of Appellants’ claims against Midway Solar, LLC and Gary D. Drgac on the

trespass and breach of contract claims to be without prejudice.

       Further, the trial court erred in granting summary judgment to Midway and Drgac on

Appellants’ claim for quiet title as it pertains to the waiver forms for Carol D. Sweeney, Glen V.

Duston, the Joanne L. Marren Declaration Trust and Jan C. Ice. It did not err in granting summary

judgment to Midway and Drgac on the quiet title claim germane to the waiver forms for Ralph H.


                                                1
Perry III, Stephen W. Miller, and Susan Madeley Stevenson. In addition, we conclude that the

trial court erred in refusing to grant Appellants’ cross-motion for summary judgment on their

request for declaratory relief on their quiet title claim with respect to Carol D. Sweeney, Glen V.

Duston, the Joanne L. Marren Declaration Trust, and Jan C. Ice. We therefore remand the matter

to the trial court for the entry of an appropriate judgment quieting title in Appellants’ mineral estate

as to those parties.

        The trial court erred in granting summary judgment for all the surface waiver defendants

individually because they never moved for summary judgment. These claims are remanded for

further proceedings not inconsistent with this Court’s opinion.

        We further order that the parties shall each bear their own respective costs of this appeal.

This decision shall be certified below for observance.

        IT IS SO ORDERED THIS 30TH DAY OF DECEMBER, 2020.


                                                JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                   2